Beck, P. J.
A full statement of the facts in the case as set forth in the original suit in equity for specific performance is to be found in the report of the case of Davis v. Flowers, 157 Ga. 481 (121 S. E. 810). In that case it was decided: “The decree, to which no exception was taken, considered in connection with the contract embodied in the pleadings, required, as a condition precedent to a conveyance of the property by the respondent, that the petitioner assume three outstanding promissory notes for $5000, payable to J. E. Smith and J. H. Ewing, together with interest thereon from June 2, 1919, the date of the contract. Where on January 4, 1923, the petitioner demanded the execution of a conveyance by the respondent) a compliance with the decree required petitioner to assume not only the notes but the accrued interest thereon from June 2, 1919, which he expressly refused to do.” After, that decision was rendered, and more than two years after the date of the original decree, the plaintiff offered to fully perform, his offer including the interest which he had at first refused to become responsible for; and upon a refusal by the defendant to convey as provided in the decree, the plaintifE instituted proceedings to have the defendant adjudged in contempt and to require performance in accordance with the terms of the decree. The judge properly sustained the demurrer to his petition in the last, contempt proceedings. Judgment affirmed.

All the Justices concur.